Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Matter of X.S., a Juvenile                      Appeal from the County Court at Law of
                                                       Harrison County, Texas (Tr. Ct. No. 5105-
No. 06-22-00038-CV                                     J). Memorandum Opinion delivered by
                                                       Justice Stevens, Chief Justice Morriss and
                                                       Justice van Cleef participating.


       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the juvenile court’s order of transfer to criminal court
and remand the matter to the juvenile court for further proceedings consistent with this opinion.
       We further order that the appellee pay all costs of this appeal.


                                                       RENDERED SEPTEMBER 2, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk